WIGGINTON, Judge.
This workers’ compensation appeal challenges the deputy commissioner’s order awarding claimant permanent partial disability benefits based on the deputy’s finding that the industrial injury resulted in claimant’s sustaining a 10 percent disability of the body as a whole based on a loss of wage earning capacity. We affirm.
The evidence was sufficient from which the deputy could find causal relationship *428and conclude that claimant suffered some permanent impairment, on which a finding of loss of wage earning capacity is initially contingent, despite there being no impairment rating based on the American Medical Association Guides. Tampa Bay Moving Systems, Inc. v. Frederick, 433 So.2d 628 (Fla. 1st DCA 1983); Deinema v. Pierpoint Condominiums, 415 So.2d 811 (Fla. 1st DCA 1982); Racz v. Chennault, Inc., 418 So.2d 413 (Fla. 1st DCA 1982). The record reveals ample competent and substantial evidence on which to base the deputy’s finding of an adequate work search.
AFFIRMED.
ROBERT P. SMITH, Jr., and BOOTH, JJ., concur.